Citation Nr: 0903360	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1972.  He died in July 2002.  The appellant is the 
veteran's widow.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant received a hearing before the Board as to this 
claim in September 2005.  However, the Judge with whom she 
had the hearing is no longer employed at the Board.  As such, 
the appellant was sent a letter in informing her of this 
situation and that she could, if she chose, be provided with 
another hearing before the Board.  In December 2008, the 
appellant sent the Board notice that she wished to appear at 
another hearing before a Veterans Law Judge, at her local 
regional office.

As such, the Board must remand this claim in order that the 
appellant may be scheduled for an additional Travel Board 
hearing.  See 38 C.F.R. § 20.704 (2008). 

The Board regrets the additional delay in adjudicating the 
appellant's claim that this remand will create.  However, 
this remand is necessary to ensure that the appellant 
receives all consideration due her under the law.

Accordingly, the case is remanded to the AMC/RO for the 
following action:

The AMC/RO should transfer the veteran's claims files to 
the jurisdiction of the Denver, Colorado, RO and that RO 
should schedule the appellant for a hearing there before 
a Veterans Law Judge. 

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until she receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




